Citation Nr: 1128753	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a left arm fracture (left arm disability)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to February 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit sought on appeal.

In August 2010, the Veteran appeared and testified at a Travel Board hearing at the Denver RO.  A transcript is of record.  

In October 2010, the Board remanded the Veteran's claim for further evidentiary development.  The requested action was taken, and the claim is properly returned to the Board for review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that upon remand, service connection for bilateral hearing loss and tinnitus was awarded in a March 2011 rating decision.  Therefore, these two appellate issues have been resolved in full.  The only issue that remains is entitlement to service connection for a left arm disability.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a current left arm disability shown to be associated with an in-service fracture to the left arm.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in June 2008 and November 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the June 2008 letter.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the initial VCAA notice was given prior to the appealed AOJ decision, dated in July 2009.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him a physical examination, obtaining medical opinions as to the cause and severity of his disability, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board.  In August 2010, the Veteran appeared and testified at a Travel Board hearing at the Denver RO.  

The Veteran has also been afforded a VA medical examination in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examination is adequate.  The opinion was provided by a qualified medical professional and was predicated on an examination of the Veteran and a review of the claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Neither the Veteran nor his representative has argued otherwise.

In a September 2008 formal finding, the RO found that the Veteran's service treatment records (STRs) were unavailable-upon request it was noted that these records were likely destroyed by the 1973 National Personnel Records Center (NPRC) fire.  The RO requested that the Veteran submit any copies of records he may have in his possession to attempt to reconstruct his STRs.  In July 2008, the Veteran responded that he did not have any further information to provide.  The Board notes at this juncture that it has a heightened duty to provide its reasons and bases in rendering a decision when a veteran's service treatment records have been lost or destroyed.  See Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) ("In cases where . . . the appellant's [STRs] have been lost or destroyed, the Board's obligation to provide well-reasoned findings and conclusions, to evaluate and discuss all of the evidence that may be favorable to the appellant, and to provide an adequate statement of the reasons or bases for its rejection of such evidence is . . . heightened"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (noting that "when [STRs] are presumed destroyed, 'the BVA's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.'  This rule has become well entrenched in the Court's caselaw") (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In December 2010, the Board remanded the Veteran's claim in an attempt to secure sick/morning reports from Camp Gordon in Georgia, now known as Fort Gordon.  In order to request these records, the Veteran was asked to provide his full unit information such as his company, battalion, and regiment.  In January 2011, the Veteran was contacted as asked to provide this information.  He did not recall the unit information required to request the sick/morning reports, and asked that VA move forward processing his claim.  That same month, a formal finding was issued noting that clinical records dated from March 1951 to May 1951 were unavailable, and all efforts to obtain these records were exhausted.  

Thus, the Board finds that any further attempts to obtain the clinical records from Camp (Fort) Gordon and his STRs would be futile.  Also, the Board notes that even assuming that the Veteran had an in-service fracture of the left wrist, and as will be more fully discussed below, he does not have a current disability of the left wrist/arm to allow for the grant of service connection.  As such, he is not prejudiced by proceeding given the evidence of record.  

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

Service connection 

The Veteran contends that he had a left arm fracture during service and currently suffers from its residuals.  He contends that the fracture occurred during basic training at Camp Gordon (now Fort Gordon), and it never properly healed.  He contends his left arm is crooked above the wrist, and although the left arm is usable it is weak and hurts at times.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Post-service treatment records are devoid of any complaints related to the Veteran's left wrist.  Further, the Veteran has not identified any post-service treatment for his left wrist complaints.  

During the Veteran's August 2010 hearing, he testified to injuring his left wrist in service and being treated with a cast due to fracture.  He reported that his left wrist is currently weak and hurts sometimes.  The pain occurs when he lifts or twists the left wrist, and is relieved with over-the-counter pain medication.  The Veteran indicated that he has had occasional pain in the left wrist since the injury.  

In November 2010, the Veteran underwent a VA examination of the left wrist.  The examiner reviewed the Veteran's claims file in conjunction with the examination.  The Veteran reported his in-service injury to the left arm/wrist, and current "knot" in the left wrist area.  He described some severe pain in the left wrist, but denied any limitation due to his intermittent left wrist pain.  He denied stiffness, swelling, inflammation, or instability.  There has been no current treatment or flare-ups, and there is no impact on his activities of daily living.

Physical examination of the left wrist revealed no deformity or swelling.  There was no tenderness to palpation or instability appreciated.  Further, there was no palpable bony abnormality over the distal ulna.  Range of motion testing revealed slight limitation of motion and painful motion at the end of range of motion and flexion.  X-ray findings of the left wrist are normal.  

The examiner diagnosed the Veteran as having a history of left wrist fracture during service that has healed without deformity, and with mild residual symptoms.  The examiner noted the Veteran's left arm disability consists of non-limiting, activity related pain in the left wrist.  The examiner opined that it was at least as likely as not that the Veteran's left wrist pain was incurred during the Veteran's active duty.  The examiner further opined that although the Veteran has activity-related left wrist pain, the physical examination of it was fairly unremarkable and current x-ray is normal without any abnormalities.  There were aspects of his left wrist complaints that do not constitute a disability, nor has the Veteran reported a history of work-related limitations.  The examiner stated that the Veteran's assertions that his left wrist fracture did not heal properly are not consistent with the current physical examination.  The examiner stated that his left wrist is weaker because his left arm is his nondominant extremity, and he attributed the left wrist decreased range of motion as being consistent with age-related stiffness of the joint.  The examiner accepted the Veteran's assertions that he has activity-related left wrist pain, "but there is a paucity of any objective evidence of any functional or anatomic left wrist dysfunction."  

In April 2011, the November 2010 VA examiner issued an addendum to his previous opinion in order to clarify it.  He stated that it was his opinion that the Veteran had "no current chronic disease or disability of the left wrist" upon examination.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Upon careful review of the evidence of record, the Board finds that there is no current evidence of a left wrist disability.  The Board recognizes that the Veteran has complaints of pain and weakness in his wrist, but there are simply no clinical records to suggest he has a left wrist disability for which service connection may be granted.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board appreciates the Veteran's assertions during his hearing that his claimed left wrist fracture did not heal properly, but there is simply no evidence of record to suggest that the Veteran has a disability of the left wrist.  The Veteran is competent, as a layman, to report that as to which he has personal knowledge-such as pain and weakness in the left wrist.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to offer his medical opinion as to the diagnosis or cause of the claimed left wrist disability, as there is no evidence of record that the Veteran has specialized medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opinion on matter requiring medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the Veteran is not competent to offer a diagnosis of any disability of the left wrist, pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez, 285.  

As stated above, a current diagnosis is required for service connection to be warranted.  See also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In this case, the evidence does not contain any competent evidence that the Veteran has a left wrist disability: the medical evidence is absent any such diagnosis and the Veteran has not claimed any such diagnosis.  Thus, due to the absence of evidence of a current disability, the claim must be denied.


ORDER

Service connection for residuals of a left arm fracture is denied.  



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


